UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1682


ANNE F. EDWARDS,

                  Plaintiff - Appellant,

             v.

ASTORIA FEDERAL SAVINGS,

                  Defendant - Appellee.



                              No. 09-1683


ANNE F. EDWARDS,

                  Plaintiff - Appellant,

             v.

ASTORIA FEDERAL SAVINGS,

                  Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
Chief District Judge. (5:08-cv-00456-FL; 5:09-mc-00023)


Submitted:    November 19, 2009             Decided:   December 1, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Anne F. Edwards, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Anne F. Edwards seeks to appeal the district court’s

order adopting the recommendation of the magistrate judge and

dismissing her action as frivolous.                We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

               Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                 This appeal period

is “mandatory and jurisdictional.”                Browder v. Dir., Dep’t of

Corr.,    434    U.S.   257,    264    (1978)    (quoting    United   States    v.

Robinson, 361 U.S. 220, 229 (1960)).

               The district court’s order was entered on the docket

on October 23, 2008.           The notice of appeal was filed on May 15,

2009.    Because Edwards failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions     are     adequately   presented    in   the

materials      before   the    court    and   argument   would    not    aid   the

decisional process.

                                                                        DISMISSED



                                         3